DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-10 are withdrawn as being directed to nonelected groups, see election below. As such, claims 1-6 and 11-14 are pending in the current application and examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-14 drawn to a product formed of a cobalt alloy in the reply filed on January 13, 2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 
Claim 1 recites the limitations “MC type carbide phase grains” and “M23C6 type carbide phase grains” These limitations are repeated in claim 2. The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite, see MPEP § 2173.05(b) III E. Further it is not clear what the meaning of MC and M23C6 are as they are not clearly defined such that one of ordinary skill would understand the scope of these terms. Claims 3-6 and 11-14 are rejected as they depend from claim 1 and do not solve the above issue.

The term “high temperature” in claim 5 is a relative term which renders the claim indefinite. The term “high temperature” in “high temperature member” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what differentiates a high temperature member from just a regular member. Claim 6 is also rejected as it depends from claim 5 and does not solve the above issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being obvious over US 2019/0076926 A1 of Imano.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 
As to claim 1, Imano discloses an article with the composition as shown with respect to the claims in Table A below.
Table A
Element
Claim 1 limitation
Imano (claim 1, unless otherwise noted)
Carbon
0.08 to 0.25 mass %
0.08 to 0.25 mass %
Boron
0.1 mass % or less
0.1 mass % or less
Chromium
10 to 30 mass %
10 to 30 mass %
Iron
5 mass % or less
5 mass % or less
Nickel
30 mass % or less
30 mass % or less (paragraph [0061])
Total amount of iron and nickel
30 mass % or less
30 mass % or less
Tungsten and/or Molybdenum total amount
5 to 12 mass %
5 to 12 mass % in total
At least one of titanium, zirconium, hafnium, vanadium, niobium and tantalum
The total amount being 0.5 to 2 mass %
0.5 to 2 mass % in total of titanium, zirconium, niobium and tantalum
Silicon
0.5 mass % or less
0.5 mass % or less
Manganese
0.5 mass % or less
0.5 mass % or less
Nitrogen
0.003 to 0.04 mass %
0.003 to 0.04 mass %
Aluminum
0.5 mass % or less
0.5 mass % or less (claim 3)
Oxygen
 0.04 mass % or less
 0.04 mass % or less (claim 3)
Cobalt
Balance
balance


As such, Imano discloses the claimed composition. 
Imano discloses that the manufactured article is a polycrystalline body comprising crystal grains, meeting the claim limitation of a polycrystalline body with matrix phase crystal grains. 
It is not clear what is meant by MC type carbide phase grains and M23C6 type carbide phase grains, see 112(b) rejection above. For the purposes of applying prior art, Imano’s 23C6 type carbide phase grains being precipitate on the grain boundaries of the matrix phase crystal grains and that MC type carbide phase grains and M23C6 type carbide phase grains are co-precipitated as by disclosing metal type carbide phases on the boundary, this encompasses M23C6 type carbide phases and that they are co-precipitated. 
Further while it is unclear what is meant by MC type carbide phase grains, Imano nevertheless discloses that MC type carbide phase are precipitated at an average intergrain distance of 0.15 to 1.5 μm (Imano, claim 1), thus falling within the claimed range of 0.13 to 2 μm intergrain distance.

As to claim 2, it is not clear what is meant by MC type carbide phase grains and M23C6 type carbide phase grains, see 112(b) rejection above. For the purposes of applying prior art,  Imano’s disclosure that MC type carbide phase comprising the titanium, the zirconium, the niobium and/or the tantalum (Imano, claim 1), will be interpreted as meeting the claim limitation as Imano is disclosing that the metal type carbide phase are comprised of titanium, zirconium, niobium, and/or tantalum, thereby meeting the claim limitations of the disclosed . Further, Imano discloses that a Cr carbide phase is generated (Imano, paragraph [0060]), thereby meeting the limitation of a carbide phase comprising chromium. 

As to claims 3 and 11, Imano discloses the further composition in comparison to the claim limitations as shown in Table B below.

Table B
Element
Claim 3 and 11 limitation
Imano (claim 2, unless otherwise noted)
Titanium
0.01 to 1 mass %
0.01 to 1 mass %
Zirconium
0.05 to 1.5 mass %
0.05 to 1.5 mass %
Hafnium
0.01 to 0.5 mass %

Vanadium
0.01 to 0.5 mass %

Niobium
0.02 to 1 mass %
0.02 to 1 mass %
Tantalum
0.05 to 1.5 mass %
0.05 to 1.5 mass %

	
	Thus Imano discloses matching ranges for titanium, zirconium, niobium, and tantalum, meeting the claim limitation. While Imano is silent on Hafnium and Vanadium, these are contingent limitations (i.e. “in the case that the chemical composition includes” hafnium/vanadium) and as such are not required to be present to satisfy the claim limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP § 2111.04(II). 

	As to claim 4 and 12-14, Imano does not explicitly disclose where the product exhibits a creep rupture time of 1,200 hours or more by a creep test under conditions of a temperature of 850° C. and a stress of 168 MPa. However, Imano discloses a creep rupture time of 1,100 hours or more at 900° C. under a stress of 98 MPa (Imano, paragraph [0141]). Imano also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).

	As to claims 5 and 6, it is not clear what is meant by high temperature member, see 112(b) rejection above. However, Imano discloses where the product is a turbine high temperature component (Imano, paragraph [0025]) where this component is a turbine stator blade or a combustor nozzle (Imano, paragraph [0026]), thereby meeting the claim limitation as Imano discloses a “high temperature” turbine component that matches the claim limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 16-17 of U.S. Patent No. 10,632,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1-9 and 16-17 of the ‘535 patent disclose a identical composition with MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum are precipitated at an average intergrain distance of 0.15 to 1.5 μm (‘535 patent, claim 4; see also claim 1). While the ‘535 patent does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘535 patent discloses that  MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum are segregated in boundary regions of the segregation cells (‘535 patent, claim 1), the ‘535 patent is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as 23C6 type carbide would be obvious given the claiming of metal carbides in these regions.
With respect to claim 2, as the ‘535 patent claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition, the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 2 and 6 of the ‘535 patent.
With respect to claims 4 and 12-14, the ‘535 patent also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 8-9 of the ‘535 patent. 

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-5 and 8-10 of copending Application No. 16/619003 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘003 application discloses an identical composition with MC type carbide phase comprising the titanium, the zirconium, the hafnium, the vanadium, the niobium and/or the tantalum are dispersively segregated along boundary regions of the post-23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘003 application discloses that  MC type carbide phase are segregated in boundary regions (‘003 application, claim 1), the ‘003 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of metal carbides in these regions.
With respect to claim 2, as the ‘003 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition, the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 2 of the ‘003 application.
With respect to claims 4 and 12-14, the ‘003 application discloses the same creep value in claims 3 and 8.
With respect to claims 5-6, these substantially match claims 4-5 and 9-10 of the ‘003 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-15 of copending Application No. 16/617372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘372 application discloses an identical composition with MC type carbide phase comprising the titanium, the zirconium, the hafnium, the vanadium, the niobium and/or the tantalum are dispersively segregated along boundary regions of the segregation cells where the segregation cells have an average size of 0.13 to 2 μm (‘372 application, claim 1 and 9). While the ‘372 application does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘372 application discloses that  MC type carbide phase are segregated in boundary regions (‘372 application, claim 1 and 9), the ‘372 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
With respect to claim 2, as the ‘372 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition, the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 3, 5, 10, and 12 of the ‘372 application.
With respect to claims 4 and 12-14, the ‘372 application also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 7-8 and 14-15 of the ‘372 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/618971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘971 application discloses an identical composition with MC type carbide phase comprising the titanium, the zirconium, the hafnium, the vanadium, the niobium and/or the tantalum are dispersively segregated along boundary regions of the segregation cells where the segregation cells have an average size of 0.13 to 2 μm or average intergrain distance of 0.13 to 2 μm (‘971 application, claim 1 and 4). While the ‘971 application does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘971 application discloses that  MC type carbide phase are segregated in boundary regions (‘971 application, claim 1 and 4), the ‘971 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
claim 2, as the ‘971 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition, the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 3 and 5of the ‘971 application.
With respect to claims 4 and 12-14, the ‘971 application also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, as the ‘971 application claims a heat exchanger, this meets the claim limitations of 5-6. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-13 of copending Application No. 16/620901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘901 application discloses an identical composition with MC type carbide phase precipitated along boundary regions of the segregation cells where the segregation cells have an average size of 0.13 to 2 μm (‘901 application, claim 1-2). While the ‘901 application does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘901 application discloses that  MC type carbide phase are segregated in boundary regions (‘901 application, claim 1-2), the ‘901 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
With respect to claim 2, as the ‘901 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition (‘901 application, claims 1-3), the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 4 and 10 of the ‘901 application.
With respect to claims 4 and 12-14, the ‘901 application also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 7-8 of the ‘901 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17/260600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘600 application discloses an identical composition with MC type carbide phase precipitated along boundary regions of the segregation cells where the segregation cells have an average size of 0.13 to 2 μm (‘600 application, claim 1-2 and 9-10). While the ‘600 application does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘600 application discloses that  MC type carbide phase are segregated in boundary regions (‘600 application, claim 1-2 and 9-10), the ‘600 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
With respect to claim 2, as the ‘600 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as 
With respect to claims 3 and 11, it substantially matches claims 3 and 12 of the ‘600 application.
With respect to claims 4 and 12-14, the ‘600 application also discloses the same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 7-8 of the ‘600 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/599692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘692 application discloses a substantially identical composition with an overlapping range of nitrogen making the claims obvious. The ‘692 application also discloses MC type carbide phase precipitated along boundary regions of the 23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘692 application discloses that  MC type carbide phase are segregated in boundary regions (‘692 application, claim 1-2), the ‘692 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
With respect to claim 2, as the ‘692 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition (‘692 application, claims 1-2), the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claims 3 of the ‘692 application.
With respect to claims 4 and 12-14, the ‘692 application also discloses the substantially same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it would be expected that the same composition with the same structure would exhibit the same properties. 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 8-9 of the ‘692 application. 



Claims 1-6 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/600485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 1 of the ‘485 application discloses a substantially identical composition with an overlapping range of nitrogen making the claims obvious. The ‘485 application also discloses MC type carbide phase precipitated along boundary regions of the post-segregation cells where the segregation cells have an average size of 0.13 to 2 μm (‘485 application, claim 1). While the ‘485 application does not explicitly recite that M23C6 type carbide phase grains being precipitated on grain boundaries of the matrix phase crystal grains, this language is unclear, see 112(b) rejection above, and the ‘485 application discloses that  MC type carbide phase are segregated in boundary regions (‘485 application, claim 1), the ‘485 application is claiming metal carbides in the boundary regions, i.e. grain boundaries, and as such the narrower M23C6 type carbide would be obvious given the claiming of the broader metal carbides in these regions.
With respect to claim 2, as the ‘485 application claims MC type carbide phase comprising carbides of the titanium, the zirconium, the niobium and/or the tantalum as well as an identical composition (‘485 application, claims 1 and 3), the carbides of claim 2 would be obvious from these claims.
With respect to claims 3 and 11, it substantially matches claim 4 of the ‘485 application.
With respect to claims 4 and 12-14, the ‘485 application also discloses the substantially same composition and structure of product, see rejection of claim 1-3 and 11 above. As such it 
	 “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
With respect to claims 5-6, these substantially match claims 8-9 of the ‘485 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                            

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733